Citation Nr: 1017930	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty June 1955 to June 1958 and 
from December 1960 to June 1963.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The Veteran perfected an appeal for service connection for 
bilateral hearing loss and tinnitus.  Subsequently, in a 
September 2006 rating decision, the RO granted service 
connection for tinnitus.  As this represents a full grant of 
benefits sought, this issue is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the available service treatment records reveals 
that only records from the Veteran's second period of service 
have been associated with the claims folder.  There is no 
indication that an attempt was made to obtain records from 
the Veteran's first period of service or that all outstanding 
records have been obtained.  Also, a copy of the Veteran's DD 
214 from his first period of service is of record but there 
is no DD 214 for his second period of service.  Because VA is 
on notice that there are records that may be applicable to 
the Veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
Veteran contends that his current bilateral hearing loss is 
related to in-service noise exposure, specifically to engine 
noise.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced while in service.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, the 
Veteran's DD 214 from his first period of service shows that 
he was an Aircraft Engine Mechanic.  Also, while the Veteran 
was afforded an examination in August 2006, the examiner did 
not address the relationship of his current hearing loss to 
service.  On remand, the Veteran should be afforded an 
examination to determine the nature and etiology of his 
current bilateral hearing loss. 

  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department and obtain all outstanding 
service treatment records, specifically 
to include those from the Veteran's 
first period of service, and a copy of 
his DD 214 from his second period of 
service.  Requests must continue until 
the RO determines that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All efforts to obtain these 
records should be documented in the 
claims folder.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss.  
The claims file, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
hearing loss had its onset during 
service or is related to service, to 
include the Veteran's report of in-
service noise exposure.  A complete 
rationale for any opinion expressed 
should be provided in a legible report.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


